DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species A1 (i.e. claims 1-3 and 6-9) in the reply filed on 12/14/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claim(s) 1-3 and 6-9 is/are examined herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (US 5658330 – of record) in view of Choi (US 2011/0029077 – of record).
Regarding claim 1, Carlisle discloses a method for manufacturing a breast implant (specification and figures), the method comprising: 
producing an elastic filler material comprising foam (making a silicone foam insert: C2, L5-8), by: 
applying a source of gas bubbles to a silicone monomer to create a mixture (blending a silicone polymer with a catalyst to introduce gas bubbles and create a mixture having gas bubbles 42; thus, blending is the source of gas bubbles); 
inserting the mixture into a sealed chamber (injecting the mixture into an inner chamber 32 of sealed mold 30);
after inserting the mixture, setting (i) a pressure inside the sealed chamber to a first pressure, and (ii) a temperature of the mixture inside the sealed chamber to a first temperature (setting/regulating the pressure of the inner chamber 32 of the sealed mold via vent 33 to a first/initial pressure and the temperature of the mixture via the heated mold 30 to a first temperature); and
then, following a preset time duration, (i) lowering the pressure to a second pressure that is lower than the first pressure (following a preset time, reducing the pressure of the inner chamber 32 of the sealed mold 30 to a second/vacuum pressure which is lower than the  first/initial pressure), and (ii) …; and
filling with the elastic filler material a flexible shell, configured for implantation within a breast of a human subject (filling with the molded silicone foam insert an elastic shell 11, configured for implantation within a breast of a human subject: C2, L60-C3, L31; C4, L26-29, claim 2, abstract, F3-6 and F8).

However, a person having ordinary skill in the art (PHOSITA) would have understood/envisioned that it would have been desirable to cool the molded silicone foam insert to a second lower temperature which is lower than the first/initial temperature prior to its ejection from the mold 30 for the benefit(s) of facilitating its ejection from the mold and/or ensuring that silicone foam insert is completely solidified.
In the same field of endeavor, methods for manufacturing silicone implants, Choi teaches to include a cooling step at the end of the molding steps (P0024). Choi teaches that stirring/blending of curable silicone material and/or incorporation of pressurized gas into curable silicone material prior to molding is/are gas bubble source(s) (P0019 and P0024). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the method of Carlisle in view of general knowledge and Choi by including a step of lowering the temperature to a second temperature that is lower than the first temperature after a given time for the benefit(s) of facilitating the ejection of the silicone foam insert from the mold and/or ensuring that silicone foam insert is completely solidified and cooled before its insertion into the flexible shell. 
Regarding claim 6, Carlisle further implicitly teaches/suggests wherein lowering the pressure comprises lowering the pressure at a given rate (C3, L54-58; C3, last line to C4, L8). 
Claim(s) 2-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlisle (US 5658330) in view of Choi (US 2011/0029077 – of record) as applied to claim 1 above, and further in view of Park (KR 20080095023A with English machine translation - attached), Katano (US 2017/0226305) and Hirabayashi (JP 4767516 with English machine translation – attached). 
Regarding claims 2-3, the combination does not teach mixing a carbonate with the silicone monomer. 
In the same field of endeavor, methods for manufacturing silicone implants, Park teaches use of a foaming agent configured to decompose and generate gas bubbles during the curing as a source of gas bubbles and mixing of the foaming agent with a liquid silicone in a mixer prior to molding for the 
In the same field of endeavor, methods for manufacturing silicone foams, Katano teaches sodium hydrogen carbonate (i.e. sodium bicarbonate) as a suitable chemical foaming agent for mixing with and foaming liquid curable silicone during curing by decomposing into carbon dioxide (P0018 and P0057-0058). 
In the same field of endeavor, methods for manufacturing silicone foams, Hirabayashi teaches sodium hydrogen carbonate (i.e. sodium bicarbonate) as a suitable chemical foaming agent for mixing with and foaming liquid curable silicone during curing by decomposing into carbon dioxide (highlighted text).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to further modify the method of the combination in view of Park, Katano, and/or Hirabayashi by using sodium bicarbonate as the source of gas bubbles and by mixing the sodium bicarbonate with the silicone monomer for the benefit(s) of producing gas bubbles during the curing as well as foaming and curing the mixture simultaneously in the sealed chamber (See MEPE 2144.07 and MPEP 2143 I A-B).
Regarding claims 7 and 9, the combination does not explicitly teach producing a foam of silicone gel mixed with the glass bubbles, wherein the bubbles are carbon dioxide bubbles release during production of the foam. 
In the same field of endeavor, methods for manufacturing silicone implants, Park teaches to use silicone gel mixed with a foaming agent in a mixer prior to molding to produce a silicone foam, wherein the foaming agent decomposes and forms gas bubbles during the production of the foam for the benefit(s) of curing and foaming the mixture simultaneously (Highlighted sentences and F1A-3). Thus, Park teaches/suggests the technique of using a chemical foaming agent as the source of gas bubbles and producing gas bubbles during the production of the foam. This technique is substantially similar to the 
In the same field of endeavor, methods for manufacturing silicone foams, Katano teaches sodium hydrogen carbonate (i.e. sodium bicarbonate) as a suitable chemical foaming agent for mixing with and foaming liquid curable silicone during curing by decomposing into carbon dioxide (P0018 and P0057-0058). 
In the same field of endeavor, methods for manufacturing silicone foams, Hirabayashi teaches sodium hydrogen carbonate (i.e. sodium bicarbonate) as a suitable chemical foaming agent for mixing with and foaming liquid curable silicone during curing by decomposing into carbon dioxide (highlighted text).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to further modify the method of the combination in view of Park, Katano, and/or Hirabayashi by using silicone gel mixed with the gas bubbles as the mixture to produce the foam, by using a foaming agent configured to generate carbon dioxide when decomposed, by releasing carbon dioxide bubbles during the production of the foam for the benefit(s) of producing gas bubbles during the curing as well as foaming and curing the mixture simultaneously (See MEPE 2144.07 and MPEP 2143 I A-B).
Regarding claim 8, Carlisle further teaches/suggests to adjust the properties of the manufactured silicone foam insert similar to the properties of human breast tissue by adjusting the size and density of the gas bubbles by varying/adjusting vacuum during curing (C3, L53-58), Choi further teaches to control the hardness of the silicone by adjusting the amount and size of bubbles (P0020, F2 and F9), and the skill artesian would have known/recognized that the hardness of the silicone depends on the density and size of the bubbles which depend on the foaming conditions (temperature, pressure, curing time, etc.), it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to further modify the method of the combination by tuning a hardness of the silicone gel by tuning at least one of a size and a density of the gas bubbles during the production of the elastic filler material for the 
Conclusion
For additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure.
	Kim (US 2019/0344480) teaches the relationship between foaming conditions and mechanical properties of the produced foam (P0018 and P0029-0030). 
Habibi-Naini (US 2006/0235094: P0025-0029 and F1).
Hristov (US 2015/0327985: P0047-P0054, P0058, and F10). 
Choi (KR 20080028549A with English machine translation attached).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625.  The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743